
	

114 HR 1480 : SAFE Act Confidentiality and Privilege Enhancement Act
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1480
		IN THE SENATE OF THE UNITED STATES
		April 14, 2015Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To ensure access to certain information for financial services industry regulators, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the SAFE Act Confidentiality and Privilege Enhancement Act. 2.Confidentiality of information shared between State and Federal financial services regulatorsSection 1512(a) of the S.A.F.E. Mortgage Licensing Act of 2008 (12 U.S.C. 5111(a)) is amended by inserting or financial services before industry.
		
	Passed the House of Representatives April 13, 2015.Karen L. Haas,Clerk
